                     Case 2:19-cr-20045-JAR Document 61 Filed 02/11/21 Page 1 of 1


                                           UNITED STATES DISTRICT COURT
                                                        OFFICE OF THE CLERK
                                                        DISTRICT OF KANSAS

                                                    259 ROBERT J. DOLE U.S. COURTHOUSE
                                                            500 STATE AVENUE
                                                           KANSAS CITY, KS 66101


                TIMOTHY M. O’BRIEN                                                                      204 U.S.COURTHOUSE
                           CLERK                                                                           401 N. MARKET
            E-MAIL: Tim_O’Brien@ksd.uscourts.gov        Kansas City, Kansas                               WICHITA, KS 67202
                       (913) 735-2220


                    KIM LEININGER                           February 11, 2021                           490 U.S.COURTHOUSE
                   CHIEF DEPUTY CLERK                                                                      444 NE QUINCY
           E-MAIL: Kim_Leininger@ksd.uscourts.gov                                                         TOPEKA, KS 66683
                       (913) 735-2205

Clerk, U.S. Court of Appeals
 For the Tenth Circuit

RECORD ON APPEAL

District Court Case No.: 2:19-cr-20045-JAR-1

Circuit Appeal No.:           20-3246


The Record on Appeal is being transmitted via e-mail this date. The following sets out the contents of each volume
(include page 2 if necessary):

         Volume I                          Pleadings - Docket Sheet and DE #'s 1, 38, 45, 46, 48, 51; Clerk's Certificate




         Volume II                         Restricted Transcripts - Abridged Docket Sheet and DE 59



         Volume III                        Sealed Documents - Abridged Docket Sheet and DE #'s 42, 49;
                                           other restricted documents (if applicable)




                                                                         Sincerely,

                                                                         TIMOTHY M. O’BRIEN
                                                                         CLERK OF COURT


                                                                             s/ Hilary Onik
                                                                         By: ___________________________
                                                                                         Deputy Clerk

         Cc: Counsel of Record (SEE NOTICE OF ELECTRONIC FILING)
